ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-275, concluding that PHILLIP J. SIMMS of WHITEHOUSE, who was admitted to the bar of this State in 1974, should be censured for violating RPC 1.15(a)(negligent misappropriation of client trust funds), RPC 1.15(d) and Rule 1:26-6 (recordkeeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit quarterly reconciliations of his trust account to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that PHILLIP J. SIMMS is hereby censured; and it is further
ORDERED that respondent shall submit quarterly reconciliations of his attorney trust account to the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.